                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 PROFESSIONAL LIABILITY                          §
 INSURANCE SERVICES, INC.                        §
                                                 §
 V.                                              §          1:18-CV-001072-LY
                                                 §
 HISCOX, INC., et al.                            §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendant’s Motion to Dismiss (Dkt. No. 32) and Plaintiff’s Response

(Dkt. No. 36). Defendant did not file a Reply. The District Court referred the above motion to the

undersigned Magistrate Judge for a report and recommendation pursuant to 28 U.S.C. § 636(b) and

Rule 1(c) of Appendix C of the Local Court Rules.

                                       I. BACKGROUND

       Plaintiff Professional Liability Insurance Services, Inc. (“PLIS”) brings this suit against

Hiscox, Inc., U.S. Risk, Inc. and U.S. Risk, LLC alleging a claim for copyright infringement. PLIS

develops, sells, and administers insurance programs. PLIS claims that roughly twenty years ago it

invested resources to create an insurance policy and application titled “Trade Name Restoration Loss

of Business Interruption Policy and Incident Response Insurance for Food Borne Illness Policy” (the

“TNR Policy”). PLIS alleges that it labeled the TNR Policy as “Copryrighted” and subsequently

was granted a United States copyright for the policy. PLIS alleges that the TNR Policy was specially

designed and written to certain specifications based upon PLIS’s expertise and has attracted many

customers because of its uniqueness.
        PLIS has previously alleged that U.S. Risk was infringing upon PLIS’s copyright in the TNR

Policy, and filed suit against it in 2006 and 2015. The suits were settled and U.S. Risk, as a result,

allegedly agreed to modify one of its infringing policies. In its current Complaint, PLIS alleges that

U.S. Risk hired a former employee of PLIS who had access to PLIS’s proprietary material. PLIS

alleges that U.S. Risk and PLIS’s former employee have continued their misappropriation of PLIS’s

intellectual property. PLIS claims that an employee of Hiscox admitted to a U.S. Risk employee to

copying parts of the TNR Policy. PLIS also states that it has a copy of U.S. Risk’s policy, which

merely copies Hiscox’s infringing policy. PLIS states that these policies copy the unique wording

and materials of the TNR Policy, including plagiarizing the definitions in PLIS’s policy. PLIS

claims that this copying has damaged PLIS, and it has demanded that Hiscox and U.S. Risk cease

offering the infringing policies, but they have refused to do so. PLIS thus filed this lawsuit, and U.S.

Risk, Inc. and U.S. Risk, LLC (collectively, “U.S. Risk”) move to dismiss the claims against them.

                                     II. LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). In deciding a Rule

12(b)(6) motion to dismiss for failure to state a claim, “[t]he court accepts all well-pleaded facts as

true, viewing them in the light most favorable to the [nonmovant].” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks omitted), cert. denied, 552 U.S.

1182 (2008).

        While a complaint attacked by a Rule 12(b)(6) motion does not need detailed factual

allegations in order to avoid dismissal, the plaintiff's factual allegations “must be enough to raise a

right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555


                                                   2
(2007). The Supreme Court has explained that a court need not accept as true conclusory allegations

or allegations stating a legal conclusion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“mere

conclusions[ ] are not entitled to the assumption of truth.”). A complaint must contain sufficient

factual matter “to state a claim to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S.

at 570). “A claim has facial plausibility when the [nonmovant] pleads factual content that allows

the court to draw the reasonable inference that the [movant] is liable for the misconduct alleged.”

                                           III. ANALYSIS

        To succeed on a claim for copyright infringement, the plaintiff must show “(1) ownership

of a valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991); Vallery v. Am. Girl, L.L.C., 697

Fed.Appx. 821, 823 (5th Cir. 2017). In order to establish “copying,” a plaintiff must show “factual

copying and substantial similarity.” Guzman v. Hacienda Records and Recording Studio, 808 F.3d

1031, 1037 (5th Cir. 2015). In addition, “factual copying may be inferred from (1) proof that the

defendant had access to the copyrighted work prior to the creation of the infringing work, and

(2) probative similarity.” Positive Black Talk Inc. v. Cash Money Records, Inc., 394 F.3d 357, 368

(5th Cir. 2004). If “access” cannot be shown, the plaintiff may prove factual copying by “showing

a ‘striking similarity’ between the two works that the similarity could only be explained by actual

copying.” Armor v. Knowles, 512 F.3d 147, 152 n.3 (5th Cir. 2007). Finally, even if copying is

established, it must be legally actionable. “To determine whether an instance of copying is legally

actionable, a side-by-side comparison must be made between the original and the copy to determine

whether a layman would view the two works as ‘substantially similar.’” Creations Unlimited, Inc.

v. McCain, 112 F.3d 814, 816 (5th Cir. 1997).


                                                   3
       Here, the Plaintiff has pled enough facts to survive a motion to dismiss. Regarding the first

prong—ownership of a valid copyright—U.S. Risk argues that PLIS’s complaint fails because it is

a complaint about four short words or phrases, rather than a copyright on its insurance policy as a

whole. However, as PLIS rightly argues, it does not base its claim merely on the ownership of the

short words and phrases, but rather is arguing that the Defendants’ “Restaurant Contamination”

policy infringes upon Plaintiff’s copyrighted TNR policy, or overall policy. PLIS in its Complaint

“asserts that Defendants’ conduct constitutes an infringement of its TNR policy in violation of Title

17 U.S.C. § 500.” Dkt. No. 21 at 5.

       Moving to the second prong, PLIS has also pled enough facts to plead a claim that U.S. Risk

copied constituent elements of the work that are original. PLIS alleges that U.S. Risk had access to

the copyrighted work prior to the creation of its own infringing policy by way of Defendant Hiscox’s

policy. PLIS further alleges that, according to a communication between employees at Hiscox and

U.S. Risk in February 2016, Hiscox admitted that it copied parts of PLIS’s policy. Dkt. No. 21 at

4. Finally, PLIS, at this stage, has pled enough facts to show that the copying is legally actionable.

PLIS’s complaint alleges enough facts, including through a side-by-side comparison of select

definitions from its policy and U.S. Risk’s allegedly infringing policy, to show that the two works

are substantially similar. Therefore, PLIS has pled enough factual material to allow the Court to

draw the reasonable inference that the Defendants are liable for a claim of copyright infringement.

       Separately, Defendants argue that Plaintiff’s claim must be dismissed because PLIS cannot

sue for claims it already settled. However, a court may dismiss a claim under Rule 12(b)(6) only “if

a successful affirmative defense appears clearly on the face of the pleadings.” Clark v. Amoco Prod.

Co., 794 F.2d 967, 970 (5th Cir. 1986) (emphasis added). In order to dismiss a claim, the affirmative


                                                  4
defense must be almost unquestionable as a defendant is “not entitled to dismissal under Rule

12(b)(6) . . . unless the [plaintiffs] have ‘pleaded [themselves] out of court by admitting to all of the

elements of the defense.’” Smallwood v. Bank of Am., 2012 WL 32654, at *2 (N.D.Tex. Jan. 6,

2012) (quoting Sivertson v. Clinton, No. 3:11-CV-0836-D, 2011 WL 4100958 at *2 (N.D. Tex. Sept.

14, 2011)). Here, at least at this stage, it not unquestioned whether the settlement agreement U.S.

Risk is relying on for its argument is or is not applicable to this dispute. U.S. Risk argues in their

Motion to Dismiss that the settlement agreement is clearly applicable because the previous

settlement agreement provided for a general release of all claims. On the other hand, PLIS argues

in its Response that the previous settlement agreement does not apply to new “thefts” of PLIS’s

property. The Court therefore may not dismiss the claim under Rule12(b)(6) on this basis.

                                    IV. RECOMMENDATION

        For the reasons just stated, the undersigned RECOMMENDS that Defendants’ Motion to

Dismiss (Dkt. No. 32) be DENIED.

                                           V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battles v. United States Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de

novo review by the district court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to


                                                   5
proposed factual findings and legal conclusions accepted by the district court. See 28 U.S.C.

§ 636(b)(1)(C) (2006); Thomas v. Arn, 474 U.S. 140, 150–153 (1985); Lisson v. O’Hare, 326 F.

App’x 259, 260 (5th Cir. 2009).

       SIGNED this 17th day of July, 2019.


                                         _____________________________________
                                         ANDREW W. AUSTIN
                                         UNITED STATES MAGISTRATE JUDGE




                                             6
